Exhibit 10.1

 

EXHIBIT D-1

 

COMPANY VOTING AGREEMENT

 

This VOTING AGREEMENT (this “Agreement”), dated as of February     , 2006, is
entered into by and between Placer Sierra Bancshares, a California corporation
(“Parent”), and                                  (the “Shareholder”).

 

R E C I T A L S

 

A. Parent and Southwest Community Bancorp (“Company”) entered into that certain
Agreement and Plan of Merger and Reorganization dated as of February     , 2006
(the “Merger Agreement”).

 

B. The Shareholder is a beneficial shareholder of shares of common stock, no par
value, of Company (the “Company Stock”).

 

C. The Shareholder is a director or officer of Company.

 

D. As an inducement to Parent to enter into the Merger Agreement, the
Shareholder desires to enter into this Agreement.

 

E. Unless otherwise provided in this Agreement, capitalized terms shall have the
meanings ascribed to such terms in the Merger Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the respective
representations, warranties and covenants, agreements and conditions contained
herein and in the Merger Agreement, and intending to be legally bound hereby,
Parent and Shareholder agree as follows:

 

ARTICLE I

SHAREHOLDER’S AGREEMENT

 

1.1 Agreement to Vote. Shareholder shall vote or cause to be voted or execute a
written consent with respect to all of the shares of Company Stock as to which
Shareholder has sole or shared voting power and to which Shareholder acquires
sole or shared voting power prior to termination of the Merger Agreement (the
“Shares”) (a) in favor of adoption and approval of the principal terms of the
Merger Agreement and the Agreement of Merger and all transactions contemplated
thereby at every meeting of the shareholders of Company at which such matters
are considered and at every adjournment thereof and in connection with every
proposal to take action by written consent with respect thereof, and (b) against
any Acquisition Proposal at every meeting of the shareholders of Company at
which such matters are considered and at every adjournment thereof and in
connection with every proposal to take action by written consent with respect
thereto. The Shareholder hereby waives any rights of appraisal, or rights to
dissent from the Holding Company Merger, that the undersigned may have.



--------------------------------------------------------------------------------

1.2 Legend. The Shareholder agrees to stamp, print or type on the face of
his/her certificates of Company Stock evidencing the Shares the following
legend:

 

“THE VOTING, SALE, ASSIGNMENT, TRANSFER, PLEDGE, HYPOTHECATION OR OTHER
ENCUMBRANCE OR DISPOSITION OF THE SHARES REPRESENTED BY THIS CERTIFICATE IS
SUBJECT TO A SHAREHOLDER’S AGREEMENT DATED AS OF THE      DAY OF FEBRUARY, 2006
BY AND AMONG PLACER SIERRA BANCSHARES AND THE RECORD OWNER HEREOF, COPIES OF
WHICH ARE ON FILE AT THE OFFICES OF PLACER SIERRA BANCSHARES.”

 

In the event that the Shares of Company Stock are held in “street name,” the
Shareholder agrees that Company shall use its commercially reasonable efforts to
ensure that stop transfer instructions are provided to the appropriate
securities broker or dealer or other entity which holds the Shares for the
benefit of the Shareholder.

 

1.3 Restrictions on Dispositions. The Shareholder agrees that, from and after
the date of this Agreement and during the term of this Agreement, the
Shareholder will not take any action that will alter or affect in any way the
right to vote the Shares, except (i) with the prior written consent of Parent or
(ii) to change such right from that of a shared right of the Shareholder to vote
the Shares to a sole right of the Shareholder to vote the Shares.

 

1.4 Shareholder Approval. The Shareholder shall, in his/her capacity as a
director, (i) recommend shareholder approval of the Merger Agreement, the
Agreement of Merger and the transactions contemplated thereby by the Company
shareholders at every meeting of the shareholders of Company at which such
matters are considered and at every adjournment thereof and in connection with
every proposal to take action by written consent with respect thereto and
(ii) advise the Company shareholders to reject any subsequent proposal or offer
received by Company relating to any Acquisition Proposal or purchase, sale,
acquisition, merger or other form of business combination involving Company or
any of its assets, equity securities or debt securities and to proceed with the
transactions contemplated by the Merger Agreement; provided, however, that the
Shareholder shall not be obligated to take any action specified in clause (i) or
(ii) in his/her capacity as a director, if the Board of Directors of Company is
advised in writing by outside legal counsel that is reasonably acceptable to
Parent) that doing any act pursuant to clause (i) or (ii) is inconsistent with
the continuing fiduciary duties of Shareholder to the shareholders of Company.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF SHAREHOLDER

 

The Shareholder represents and warrants to Parent that the statements set forth
below are true and correct as of the date of this Agreement, except those that
are specifically as of a different date:

 

2.1 Ownership and Related Matters.

 

(a) Schedule 2.1(a) hereto correctly sets forth the number of Shares
beneficially owned by Shareholder and the nature of Shareholder’s voting power
with respect thereto. Within five Business Days after the record date of the
Company Shareholders Meeting, the Shareholder shall amend said Schedule 2.1(a)
to correctly reflect the number of Shares and the nature of Shareholder’s voting
power with respect thereto as of the record date.

 

2



--------------------------------------------------------------------------------

(b) There are no proxies, voting trusts or other agreements or understandings to
or by which the Shareholder or the Shareholder’s spouse is a party or bound or
that expressly requires that any of the Shares be voted in any specific manner
other than as provided in this Agreement.

 

2.2 Authorization and Binding Agreement. The Shareholder has the legal right,
power, capacity and authority to execute, deliver and perform this Agreement,
and this Agreement is the valid and binding obligation of the Shareholder
enforceable in accordance with its terms, except as the enforcement thereof may
be limited by general principles of equity.

 

2.3 Non-contravention. The execution, delivery and performance of this Agreement
by the Shareholder will not (a) conflict with or result in the breach of, or
default or actual or potential loss of any benefit under, any provision of any
agreement, instrument or obligation to which the Shareholder or the
Shareholder’s spouse is a party or by which any of Shareholder’s properties or
the Shareholder’s spouse’s properties are bound, or give any other party to any
such agreement, instrument or obligation a right to terminate or modify any term
thereof, (b) require the consent or approval of any third party; (c) result in
the creation or imposition of any lien, mortgage or encumbrance on any of the
Shares or any other assets of the Shareholder or the Shareholder’s spouse; or
(d) violate any law, rule or regulation to which the Shareholder or the
Shareholder’s spouse is subject.

 

ARTICLE III

GENERAL

 

3.1 Amendments. To the fullest extent permitted by law, this Agreement and any
schedule or exhibit attached hereto may be amended by agreement in writing of
the parties hereto at any time.

 

3.2 Integration. This Agreement constitutes the entire agreement between the
parties pertaining to the subject matter hereof and (except for other documents
to be executed pursuant to the Merger Agreement) supersedes all prior agreements
and understandings of the parties in connection therewith.

 

3.3 Specific Performance. Shareholder acknowledges and agrees that irreparable
injury will result to Parent in the event of a breach of any of the provisions
of this Agreement and that Parent will have no adequate remedy at law with
respect thereto. Accordingly, in the event of a material breach of this
Agreement, and in addition to any other legal or equitable remedy Parent may
have, Parent shall be entitled to the entry of a preliminary injunction and a
permanent injunction (including, without limitation, specific performance) by a
court of competent jurisdiction, to restrain the violation or breach thereof by
Shareholder or any affiliates,

 

3



--------------------------------------------------------------------------------

agents or any other persons acting for or with Shareholder in any capacity
whatsoever, and Shareholder submits to the jurisdiction of such court in any
such action. In addition, after discussing the matter with Shareholder, Parent
shall have the right to inform any third party that Parent reasonably believes
to be, or to be contemplating, participating with Shareholder or receiving from
Shareholder assistance in violation of this Agreement, of the terms of this
Agreement and of the rights of Parent hereunder, and that participation by any
such persons with Shareholder in activities in violation of Shareholder’s
agreement with Parent set forth in this Agreement may give rise to claims by
Parent against such third party.

 

3.4 Termination. This Agreement shall terminate automatically without further
action at the earlier of the Effective Time of the Holding Company Merger or the
termination of the Merger Agreement in accordance with its terms. Upon such
termination of this Agreement, the parties shall have no further obligation or
liability to one another, except in respect of a willful and material failure in
the performance of any such party’s agreements, covenants and obligations
hereunder.

 

3.5 No Assignment. Neither this Agreement nor any rights, duties or obligations
hereunder shall be assignable by Parent or the Shareholder, in whole or in part.
Any attempted assignment in violation of this prohibition shall be null and
void. Subject to the foregoing, all of the terms and provisions hereof shall be
binding upon, and inure to the benefit of, the successors of the parties hereto.

 

3.6 Headings. The descriptive headings of the several Articles and Sections of
this Agreement are inserted for convenience only and do not constitute a part of
this Agreement.

 

3.7 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each party hereto
and delivered to each party hereto.

 

3.8 Notices. Any notice or communication required or permitted hereunder, shall
be deemed to have been given if in writing and (a) delivered in person,
(b) delivered by confirmed facsimile transmission (c) sent by overnight carrier,
postage prepaid with return receipt requested or (d) mailed by certified or
registered mail, postage prepaid with return receipt requested, addressed as
follows:

 

If to Parent, addressed to:

 

Placer Sierra Bancshares

525 J Street

Sacramento, California 95814

Attention: Angelee J. Harris, Esq.

Telecopier: (916) 329-9238

 

4



--------------------------------------------------------------------------------

With a copy addressed to:

 

Manatt, Phelps & Phillips

11355 W. Olympic Boulevard

Los Angeles, California 90064

Attention: William T. Quicksilver, Esq.; Craig D. Miller

 

Telecopier: (310) 312-4224

 

If to Shareholder, addressed to:

 

_____________________________

 

_____________________________

 

_____________________________

 

_____________________________

 

With a copy addressed to:

 

With a copy addressed to:

 

Horgan, Rosen, Beckham & Coren, LLP

23975 Park Sorrento, Suite 200

Calabasas, California 91302-4001

Attention: S. Alan Rosen

Telecopier No. (818) 591-3838

 

And a copy addressed to:

 

General Counsel

Southwest Community Bancorp

5810 El Camino Real

Carlsbad, California 92008

Attention: Paul M. Weil

Telecopier No.: (760) 431-2164

 

or at such other address and to the attention of such other person as a party
may notice to the others in accordance with this Section 3.8. Any such notice or
communication shall be deemed received on the date delivered personally or
delivered by confirmed facsimile transmission, on the first Business Day after
it was sent by overnight carrier, postage prepaid with return receipt requested
or on the third Business Day after it was sent by certified or registered mail,
postage prepaid with return receipt requested.

 

3.9 Governing Law. This Agreement and the legal relations between the parties
shall be governed by and construed in accordance with the laws of the State of
California applicable to contracts between California parties made and performed
in such State.

 

3.10 Severability and the Like. If any provision of this Agreement shall be held
by a court of competent jurisdiction to be unreasonable as to duration, activity
or subject, it shall be deemed to extend only over the maximum duration, range
of activities or subjects as to which

 

5



--------------------------------------------------------------------------------

such provision shall be valid and enforceable under applicable law. If any
provisions shall, for any reason, be held by a court of competent jurisdiction
to be invalid, illegal or unenforceable, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement, but
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.

 

3.11 Waiver of Breach. Any failure or delay by Parent in enforcing any provision
of this Agreement shall not operate as a waiver thereof. The waiver by Parent of
a breach of any provision of this Agreement by the Shareholder shall not operate
or be construed as a waiver of any I subsequent breach or violation thereof. All
waivers shall be in writing and signed by the party to be bound.

 

[remainder of page left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have caused and duly executed
this Agreement as of the day and year first above written.

 

PLACER SIERRA BANCSHARES

By

 

 

--------------------------------------------------------------------------------

    Ronald W. Bachli     Chairman and Chief Executive Officer SHAREHOLDER

 

--------------------------------------------------------------------------------

(Signature)

 

--------------------------------------------------------------------------------

(Type or Print Shareholder’s Name)

 

SIGNATURE PAGE TO VOTING AGREEMENT – SOUTHWEST

COMMUNITY BANCORP DIRECTORS

 

7



--------------------------------------------------------------------------------

SPOUSAL CONSENT

 

I am the spouse of the Shareholder in the above Agreement. I understand that I
may consult independent legal counsel as to the effect of this Agreement and the
consequences of my execution of this Agreement and, to the extent I felt it
necessary, I have discussed it with legal counsel. I hereby confirm this
Agreement and agree that it shall bind my interest in the Shares, if any.

 

 

--------------------------------------------------------------------------------

(Signature)

 

--------------------------------------------------------------------------------

(Type or Print Shareholder’s Spouse’s Name)

 

SIGNATURE PAGE TO VOTING

AGREEMENT – SOUTHWEST COMMUNITY

BANCORP DIRECTORS

 

8



--------------------------------------------------------------------------------

SCHEDULE 2.1(a)

 

9